DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 12 August 2019.. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.


Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 7, and 15 are directed to a system and methods, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 7, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 7, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of assessing records and meeting attendance for a recurring scheduled activity and adjusting the schedule for subsequent instance of the meeting based on the assessment, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to adjust scheduled meeting criteria responsive to attendance of participants, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 7. In particular, claim 7 includes:
“…accessing a device utilization...record…”, “…accessing...scheduled activities of the scheduled resource…”, and “…performing a modification to a subsequent instance of the recurring scheduled activity…”. Considered as an ordered combination, the steps/functions of claim 7 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of analyzing and organizing meeting criteria and records associated with a scheduled meeting, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people, as set forth in the 2019 PEG. 
Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 7 recites: “…performing a first determination of non-attendance of the scheduled resource...upon determining the first instance of the recurring scheduled activity differs from the device utilization record…”, and “…upon a determination of non-attendance, performing a modification to a subsequent instance of the recurring scheduled activity, wherein the modification attenuates the difference between the recurring scheduled activity and the device utilization record…”. Respectfully, absent further clarification of the processing steps executed by the recited device (i.e., the processor of system claim 1), one of ordinary skill in the art would readily understand that comparing a device log or use record to a scheduled meeting and determining based on a lack of records or discrepancy between the records to modify subsequent attributes of a recurring meeting are practicable/performable by a human using pen and paper and/or by employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 7 that potentially integrate the exception include the “device utilization repository” and the “device paired with a scheduled resource”. With respect to these potential additional elements, the claimed “device utilization repository” is identified as being accessed for records. The claimed “device” is identified as providing records to the repository. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., device records are accessed and a device provides utilization records etc.) as associated with a respective “device” or “repository”. The limitations provide no further clarification with respect to the functions performed by the 

Accordingly, claim 7 is reasonably understood to be conducting standard, and formally manually performed process of analyzing and organizing meeting criteria and records associated with a scheduled meeting using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from a computer memory. The claimed determining analyzing and organizing meeting criteria and records associated with a scheduled meeting benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims 

In reference to the Specification as Published in USPGPUB 2021/0049531, Examiner notes paragraphs [0087]-[0094]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) store records in a device repository; (2) transmit records from a device to the repository; and (3) modify a subsequent instance of a meeting (See system claim 1 and the indication that the processor modifies the subsequent instance of the meeting); While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., device records from a device to the repository); (2) storing and retrieving information and data from a generic computer memory (e.g., accessing records from the repository and modifying stored recurrent meeting criteria based on comparisons – system claim 1); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining a discrepancy). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 15, directed to a second method further including a second determination of a non-attendance and a system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 



For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[4]	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisti et al. (United States Patent Application Publication No. 2018/0018612) in view of Dotan-Cohen et al. (United States Patent Application Publication No. 2017/030886).

With respect to claim 7, Bisti et al. disclose a method comprising: accessing a device utilization repository comprising a device utilization record of a device provided by a device paired with a scheduled resource (Bisti et al.; paragraphs [0023]-[0025]; See at least influencing system inputs repository including user device log activity e.g., user devices concurrently logged into same WIFI to detect meeting); accessing a calendar data repository comprising scheduled activities of the scheduled resource (Bisti et al.; paragraphs [0020] [0036] [0040] [0041] [0043]; See at least inputs including scheduled meetings from calendar scheduling system); performing a first determination of non-attendance of the scheduled resource of at least a portion of a first instance of a recurring scheduled activity upon determining the first instance of the recurring scheduled activity differs from the device utilization record (Bisti et al.; paragraphs [0008] [0009] [0040]-[0043; See at least scheduled and unscheduled meetings detected including participants based on device activity and inputs); and upon the first determination of non-attendance, performing a modification to a subsequent instance of the recurring scheduled activity, wherein the modification attenuates the difference between the recurring scheduled activity and the device utilization record (Bisti et al.; paragraphs [0044]-[0046] [0058]-[0061]; See at least detection of deviation including attendance beyond a threshold and subsequent modification of the meeting information and resources based on the difference).

With respect to the recitation of device utilization records and a repository, Bisti et al. disclose using device tracking and log information to determine meeting participants and attendance. While it is clear from Bisti et al. that the records and device profile information is stored and accessible by the system, Bisti et al. fail to explicitly state that the utilization records are stored in a repository.

However, as evidenced by Dotan-Cohen et al., it is well known in the art to track user activity and user device activity and store the data in accessible data store for the purpose of correlating user activity records to meeting schedules and proposed future meetings (Dotan-Cohen et al.; paragraphs [0031]-[0033]; See at least user activity monitoring including device activity). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user device log monitoring features of Bisti et al. by further including accessible storage of user activity including device activity as taught Dotan-Cohen et al. The instant invention is directed to a system and method of adjusting meeting criteria based on device records. As Bisti et al. disclose the use of user device log monitoring in the context of a system and method for adjusting meeting criteria based on device records and Dotan-Cohen et al. similarly discloses the utility of accessible storage of user activity including device activity in the context of a system and method for adjusting meeting criteria based on device records, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of optimizing meeting schedules thereby minimizing costs and improving meeting efficiency.
   With respect to claim 8, Bisti et al. disclose a method wherein determining the at least a portion of the first instance of the recurring scheduled activity differs from the device utilization record 
With respect to claim 9, Bisti et al. disclose a method wherein the modification to the subsequent instance of the recurring scheduled activity comprises one or more of decreasing the difference between a scheduled start time of the recurring scheduled activity and a start time of the device utilization record, decreasing the difference between a scheduled end time of the recurring scheduled activity and the start time of the device utilization record, marking the subsequent instance of the recurring scheduled activity as tentative, marking the subsequent instance of the recurring scheduled activity as available, replacing the subsequent instance of the recurring scheduled activity with a reminder, marking the subsequent instance of the recurring scheduled activity as busy but available for other purposes, and deleting the subsequent instance of the recurring scheduled activity as available from the calendar data repository (Bisti et al.; paragraphs [0052]-[0055] [0057]-[0059] [; See at least identification of pattern deviation and identification of a potential departure or dissolution of the previous recurring meeting pattern. This is reasonably a form of at least marking a current instance of a meeting tentative). With respect to claim 10, Bisti et al. disclose a method wherein the modification to the subsequent instance of the recurring scheduled activity comprises a modification to all subsequent instances of the recurring scheduled activity. 

With respect to claim 11, Bisti et al. disclose a method wherein accessing the device utilization record comprises receiving a utilization signal from the device indicating at least one of utilization, absence of utilization, transition from utilized to unutilized, or transition from unutilized to utilized (Bisti et al.; paragraphs [0024] [0025]; See at least identification of device utilization for conference and/or detection of device at common wi-fi access points to detect meeting). With respect to claim 12, Bisti et al. disclose a method wherein accessing the device utilization record comprises accessing a utilization record of a conflicting device, wherein at least one of utilization of the conflicting device indicates non-utilization of the device or non-utilization of the conflicting device indicates utilization of the device (Bisti et al.; paragraphs [0053]-[0056]; See at least detection of a subset or devices and/or devices/user identified at an unscheduled time. Absent further clarification, these are reasonably forms of “conflicting devices”). With respect to claim 13, Bisti et al. disclose a method wherein accessing the device utilization record comprises accessing a utilization record of a conflicting activity of the device, wherein at least one of utilization of the device for the conflicting activity indicates non-attendance of at least a portion of the scheduled activity or non-utilization of the device for the conflicting activity indicates attendance of the scheduled activity (Bisti et al.; paragraphs [0054]-[0058]; See at least identification of fewer or more users than usual. The instance of fewer users or differing users is reasonably an indication of non-attendance of at least a portion of the scheduled activity). With respect to claim 14, Bisti et al. disclose a method wherein accessing the device utilization record 

Claims 1-6 and 15-20 substantially repeat subject matter addressed above with respect to method claims 7-14 as directed to the enabling system and a second orientation of the inventive method. With respect to these elements, Bisti et al. disclose enabling the disclosed method employing analogous systems and executable instructions (See at least Bisti et al. Figs 1 and 2) and Bisti et al. disclose the determination of multiple instance of recurring meetings as presented in method claims 15-20. Accordingly, claims 1-6 and 15-20 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 7-14.


Conclusion
  
[5]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D RINES/ Primary Examiner, Art Unit 3683